Citation Nr: 1814915	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-27 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected status post lumbar fusion, L4 to S1, with degenerative disc disease and stenosis.

2.  Entitlement to a rating in excess of 10 percent for service-connected internal derangement, left knee, prior to August 31, 2009, and in excess of 20 percent from August 31, 2009, forward.

3.  Whether there is new and material evidence to reopen the service connection claim for a right knee condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1992 to April 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, June 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

By way of history, in July 2008 the RO denied entitlement to rating in excess of 10 percent for service-connected internal derangement, left knee, and entitlement to rating in excess of 40 percent for status post lumbar fusion, L4 to S1, with degenerative disc disease and stenosis.  The Veteran submitted a notice of disagreement (NOD) with the denial of a higher rating for his low back disorder in July 2008.  New and material evidence, consisting of an April 2009 VA examination report, was received within one year of the July 2008 denial of the claim for a higher rating for the left knee disorder.  See 38 C.F.R. § 3.156(b).  In June 2009, the RO readjudicated the claim for a higher rating for the left knee disorder, continuing to deny a rating in excess of 10 percent, and denied entitlement to a TDIU.  The RO issued a statement of the case (SOC) addressing the claim for a higher rating for a low back disorder in July 2009.  In a substantive appeal received in August 2009, the Veteran perfected his appeal of the denial of an increased rating for his low back disorder.  On that form, he also expressed disagreement with the RO's denial of a higher rating for his left knee disorder.  As such, it is accepted as a timely NOD with the June 2009 rating decision.  

In a January 2010 rating decision, the RO assigned an increased rating of 20 percent for the Veteran's left knee disorder, effective from August 31, 3009, and denied the Veteran's petition to reopen a claim for service connection for a right knee disorder.  The Veteran went on to perfect an appeal of both the June 2009 and January 2010 rating decisions.  See SOC, dated September 22, 2015, and VA Form 9, dated October 15, 2015.  

These issues were remanded in May 2017 in order to schedule the Veteran for a video-conference hearing.  That Board hearing having been completed in September 2017, these claims now return for appellate review.

All of the claims, with the exception of whether there is new and material evidence to reopen the service connection claim for a right knee condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a rating decision issued in January 1997, the RO denied the Veteran's claim of entitlement to service connection for a right knee condition.  The Veteran did not appeal.

2.  Evidence received since the January 1997 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied service connection claim for a right knee condition.  For the following reasons, the Board finds that reopening is warranted.

Service connection for a right knee condition was previously denied in a January 1997 rating decision.  The claim for a right knee condition denied in that decision and the current claim are the same, as both concern musculoskeletal pathology affecting the same area of the body.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran was notified of the January 1997 decision and his appellate rights in a January 23, 1997, letter.  The Veteran did not submit a notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for perfecting an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400 (q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the January 1997 rating decision is final.  See 38 U.S.C. § 7105 (c); 38 U.S.C. § 20.1103.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  The new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran provided testimony at his September 2017 hearing surrounding the circumstances of his right knee injury during service.  He recounted that he experienced pain and swelling of his right knee during basic training.  He testified that he went to sick call and was told to rest and apply ice to his knee.  He also testified that since basic training, he has had problems with stability and range of motion and has had surgeries to repair MCL tears in both knees in 2009.  At the time of the January 1997 rating decision, the Veteran's description of the circumstances of his right knee problems was not of record.  Thus, the September 2017 Board testimony is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate service connection, and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.356 (a); see also 38 C.F.R. § 3.310 (setting for criteria for establishing service connection on a secondary basis).  As noted above, the credibility of the evidence is also presumed.  Therefore, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right knee condition has been received; the appeal is granted to this extent.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's claim for a higher rating for his service-connected back and left knee conditions, new VA examinations must be provided that comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  For example, the February 2017 VA back exam and the July 2015 VA knee exam do not contain information regarding whether the range of motion testing conducted was active or passive or weight-bearing or non-weight-bearing.

Correia mandates that orthopedic examinations include the testing described in 38 C.F.R. § 4.59 (2017), or an explanation as to why such testing is not warranted or not possible.  Sharp requires VA examiners to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.

Given that new and material evidence was found in regard to the Veteran's claim for service connection of a right knee condition, a remand is required to assess nature and etiology of the condition.  At his September 2017 hearing, the Veteran testified that he had surgeries to repair MCL tears in both knees in 2009.  On remand, any outstanding medical records associated with that surgery or treatment associated with it should be obtained and added to the Veteran's file.

Because resolution of entitlement to TDIU is intertwined with the outcome of the claims being remanded, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, dated from February 2017 forward.

2.  Assist the Veteran in obtaining a copy of his medical records pertaining to his surgeries to repair MCL tears in both knees in 2009.  See September 2017 Hearing Transcript.

3. Thereafter, arrange for VA examinations to assess the current severity of the Veteran's back and left knee disorders.  The appropriate Disability Benefits Questionnaires (DBQ) should be filled out for this purpose, if possible.

Range of motion testing in accordance with Correia: 
In the examination reports, the examiners must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiners are unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

Flare-ups (Sharp): The examiners must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examinations are not performed during a flare-up, the examiners must provide an estimate of additional loss of range of motion during a flare-up based on all procurable information from the record.  If the examiners are unable to provide an estimate of additional loss of motion during a flare-up, the examiners must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

4.  Arrange for a VA examination to obtain a medical opinion regarding the nature and etiology of the Veteran's right knee condition.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee condition had its clinical onset during active service or is related to any incident of service.
In providing this opinion, the examiner should acknowledge the following:

* The Veteran's assertion that he had pain and swelling in his knees during basic training; 

* The October 1996 VA knee examination (approximately six months after service) showing the Veteran's report of knee pain since basic training in 1992, with a finding of excess patella mobility of the right knee and a diagnosis of chondromalacia of the right knee, clinically apparent; 

* The April 2008 VA examination showing pain and crepitus of the right knee and a diagnosis of patellofemoral pain syndrome of the right knee; 

* The September 2009 VA joints examination showing a finding of subpatellar tenderness of the right knee with a diagnosis of chronic knee strain; and 

* The Veteran's assertion of experiencing continuous right knee symptoms ever since service.
(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee condition was caused by the Veteran's left knee disorder, back disorder, and/or any other service-connected disorder, to include by any altered gait associated with those disorders.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee condition was aggravated (i.e., worsened) by the Veteran's left knee disorder, back disorder, and/or any other service-connected disorder, to include by any altered gait associated with those disorders.

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


